                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DNISION
                                  No. 5:18-CV-343-D


SHOMARI E. NORMAN,                        )
                                          )
                           Plaintiff,     )
                                          )
                 v.                       )                        ORDER
                                          )
EVONNE S. HOPKINS, et al.,                )
                                          )
                         Defendants.      )


       On May 20, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") [D.E. 58], denied Norman's motions to deny discovery and to show cause [D.E. 41, 51],

recommended that the court grant Evonne S. Hopkins's motions to dismiss [D.E. 32, 45], and

dismiss the action against defendant Anthony and defendant North Carolina Child Support Agency.

On May 21, 2019, Norman filed a motion of discovery and addendum 2 [D.E. 59]. Defendants did

not respond. Plaintiff did not file objections to the M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is_ made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." ·Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record, and the court adopts the conclusions in the M&R.
            In sum, the court GRANTS Hopkins's motions to dismiss [D.E. 32, 45], DIS:MISSES the

     actionagainstdefendantAnthony, andDIS:MISSES the action against North Carolina Child Support

     Agency. The court DENIES as moot plaintiff's motion of discovery and addendum 2 [D.E. 59]. The

     clerk shall close the case.

             SO ORDERED. This J.le day of August 2019.




                                                            United States District Judge




                                                   2
I
II
II
